Citation Nr: 0117001	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  98-10 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
muscle injury of the right leg, Muscle Group (MG) XI, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel
INTRODUCTION

The veteran served on active duty from March 1952 to 
June 1954.  He had more than four years of other service 
(unverified).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased evaluation 
for residuals of a muscle injury of the right leg, Muscle 
Group (MG) XI, currently evaluated as 20 percent disabling.  

The veteran was scheduled for a personal hearing before a 
member of the Board in April 2001; however, he canceled this 
hearing in February 2001.


REMAND

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified at 38 
U.S.C. § 5103A)).

The veteran claims that residuals of muscle injury, right 
leg, MG XI, is more severe than the current evaluation 
reflects.  He claims that he has limited function of the 
entire right lower leg, severe pain, loss of sensitivity, and 
loss of strength. 

The veteran underwent a VA examination in December 1999.  The 
examiner indicated that the veteran was seen by VA in the 
Primary Care Clinic due to pain in his leg in July 1999.  He 
had a Rehabilitation Medicine Service (RMS) evaluation in 
September 1999 due to pain and weakness of the right leg.  He 
received treatment and physical therapy.  He was scheduled 
for another RMS December 1999.  None of these records are 
associated with the claims folder.  VA treatment records are 
considered to be constructively included within the record, 
and must be acquired if material to an issue on appeal.  
Therefore, in the instant claim, it is necessary to obtain 
the aforementioned medical records, if they exist, prior to a 
final decision in this case. See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified at 38 
U.S.C. § 5103A(c)); see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

Also, to ensure that the duty to assist the veteran has been 
fulfilled, he should be afforded an additional VA examination 
after all his treatment records have been obtained, and the 
examiner should be provided access to the claims file.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).

Finally, the veteran's December 1999 VA examination indicates 
that the veteran had adhesions.  The examiner did not 
indicate where and what type of adhesions of the right leg 
were present.  However, the same examiner evaluated the 
veteran earlier in August 1998 and noted that no adhesions 
were found.  It is not clear whether the adhesions noted on 
the VA examination in December 1999 are associated with the 
veteran's service-connected disability, as he was previously 
treated for an ulcer and cellulitis of the right leg which 
the same examiner, in February 1998, indicated was not 
associated with the veteran's service-connected gunshot 
wound.  This matter should be clarified on remand.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claim and of what part of such evidence 
the Secretary will attempt to obtain on 
his behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for residuals of a muscle 
injury of the right leg from 1997 to 
the present; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
residuals of a muscle injury of the 
right leg from 1997 to the present, 
and the approximate dates of such 
treatment.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information 
(including a July 1999 visit to the 
primary care clinic, RMS evaluations in 
September 1999 and December 1999, and 
physical therapy records, if any).  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for an appropriate VA 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests, including x-rays if indicated, 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected residuals of a muscle 
injury of the right leg, Muscle Group XI, 
to include any neurological, muscle, and 
orthopedic residuals.  

The examiner should specifically indicate 
whether there are adhesions of the right 
leg and if so, whether they are 
associated with the veteran's service-
connected right leg muscle injury.  Is 
there adhesion of the scar to the bone, 
with epithelial sealing over the bone 
rather than true skin covering in an area 
where bone is normally protected by 
muscle? 

The examiner should note the range of 
motion for the right lower extremity and 
should state what is considered normal 
range of motion.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the right lower extremity is used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should specifically discuss 
the severity of any muscle impairment.  
38 C.F.R. §§ 4.56, 4.73 (2000).  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

7.  Then, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.

8.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



